DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention II in the reply filed on 11/16/2020 is acknowledged.  The traversal is on the ground(s) that simply the restriction has not been properly established under MPEP 806.05(e) (note, Invention I no longer exists due to the amendments made by Applicant). This is not found persuasive because as outlined in MPEP 806.05(e), a process and apparatus for its practice (i.e. claim 11 and claim 14) can be shown to be distinct inventions if either or both of the following can be shown: (A) that the process as claimed can be practiced by another materially different apparatus, or by hand; or (B) that the apparatus as claimed can be used to practice another materially different process. In the instant case, the process as claimed in claim 11 can be practiced by a materially different apparatus (i.e. one that does not include the control unit and generating machining program as claimed in claim 14).
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3, 5, 6, 9-12 and 18-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prock et al. (USPG 20160158860, hereinafter ‘Prock’).
Regarding claim 11, Prock discloses a method for chip-removing gear manufacturing of a workpiece 6 by means of a tool 1 comprising rotating a tool, where the rotation of the tool takes place in a generating coupling with a rotation of the workpiece. The gear manufacturing machining is carried out in a plurality of machining steps S1 – S11 wherein the center distance α between the workpiece and the tool superimposed on the generating coupling are changed between two machining steps so that the tool will cut in the machining steps a respective contour that extends alternately closer to a first 9 and second 9’ flank of the target toothing of the workpiece. For a plurality of machining steps (specifically steps S2 and S11 as seen in Fig. 5) which take place closer to the second flank 9’, the tool machines the workpiece in a chip-removing manner over an entire tooth height that has already been generated.
Regarding claims 3 and 6, Prock discloses that the first flank is an incoming flank of the toothing and the second flank is an outgoing flank of the toothing (Paragraph [0042]).
Regarding claim 5, Prock discloses that for a plurality of machining steps (S1, S3, S5, S7 and S9) taking place closer to a first tooth flank 9, the rotational angle is reduced step by step in such a way that the flank cuts generated on the first tooth flank are connected to one another and/or follow the contour of the target toothing of the workpiece and/or the tool machines the workpiece in a chip-removing manner on this tooth flank only over a lower part of a tooth height that has already been generated (see Fig. 5).
Regarding claim 9, Prock discloses a center feed (α) varying for at least two machining steps (e.g. at least α1 for step S1 compared to α3 for step S3).
Regarding claim 10, Prock discloses a center feed (α) selected for a machining step taking place closer to the second flank 9’ (e.g. S2) exceeds that for a subsequent machining step taking place closer to the first flank 9 (e.g. S3).
Regarding claim 12, Prock discloses the rotation of the tool taking place in the generating coupling with the rotation of the workpiece is during gear manufacturing of the workpiece by skiving (Abstract).
Regarding claim 18, Prock discloses a software for a gear manufacturing machine with a generating machining program which implements a method according to claim 11 (Paragraph [0013], particularly the electronic control discussed).
Regarding claim 19, Prock discloses the generating machining program being a skiving program (Abstract).
Regarding claim 20, Prock discloses the possibility of using the same rotational angle for the plurality of machining steps taking place closer to the second flank (Paragraph [0048]).
Regarding claim 21, Prock discloses at least two successive machining steps being executed with similar cutting edge loads (see Fig. 5, for example, S1 and S2 or S5 and S6).
Regarding claim 22, Prock discloses a first cutting edge 5’’ of the tool used for machining the first flank of the workpiece 9 is subject to similar wear as a second cutting edge 5’’’ of the tool used for machining the second flank of the workpiece 9’.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Prock et al. (USPG 20160158860).
Regarding claim 4, Prock discloses a rotational angle of zero being used for the final machining step S11 (Paragraph [0008]). Prock also discloses the fact that respective machining steps can be carried out with a constant turning angle (Paragraph [0048]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to set a rotational angle of zero for a plurality of machining steps taking place closer to the second tooth flank to adhere to utilize a constant turn angle as taught by Prock, as well as to ensure that the final step of the plurality of machining steps would serve as the final machining step with a zero rotational angle as also taught by Prock.
Regarding claim 7, Prock discloses for a plurality of machining steps which take place closer to the first tooth flank, the same rotational angle being used (Paragraph [0048]).
Regarding claim 8, Prock discloses an absolute value of the rotational angle being selected to be the same for a plurality of machining steps (Paragraph [0048]) and a sign of the rotational angle changes depending on whether a cut generated runs closer to the first tooth flank or the second tooth flank (see Fig. 5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan W Snyder whose telephone number is (571)272-4603.  The examiner can normally be reached on M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sunil Singh can be reached on 571-272-3460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.